DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on  and IDS filed on 9/11/20; 4/23/21;12/16/21 and 3/28/22.Claims 1-17 are pending in the application.
Election/Restrictions
Applicant’s election without traverse of  group I in the reply filed on 5/17/22 is acknowledged.
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/22.
 Applicant’s election of  “oligo chitosan” drawn to “ cationic compound”  in the reply filed on 5/17/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim  4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/22.
Claims 1-3, 5-12 and 16-17 are examined in the application and the generic claim is examined to the extent that it reads on  “oligo chitosan” drawn to “cationic compound”.
Claim Rejections - 35 USC § 101
Claims 1-3, 5-12 and 16-17  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims  1-3, 5-12 and 16-17  recites nature-based composition(s) comprising  silk fibroin derived from  silk worm Bombyx mori  (claims 1-2) and oligo chitosan  ( claims 1 and 3)  . The compositions comprise 0.1 to 10 wt% or 0.1 to 0.5 or 0.1 to 2% of silk fibroin (claims 9 and 16-17).  The compositions comprise  0.05 to 5% of oligo chitosan (claim 10). The compositions  has pH 3-8 (claim 11 ) and the composition is a shampoo or conditioner or leave-on product (claim 12) and  the cosmetically acceptable vehicle is an emulsion wherein the oil in the emulsion is vegetable oil, mineral oil ( nature based claim 6 ) and the various oils recited in claim 7 are nature based products and the amount of oil is 0.5-15% in claim 15.
This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements. Claims 1-3, 5-12 and 16-17 recite combinations of natural products and there is no evidence of record that the combinations possess any new structural or functional properties, e.g., that the claimed combination is more than the sum of its parts or is markedly different than what is found in nature. 
The rationale for this determination is explained below: as per the Patent Subject Matter Eligibility Guidance and MPEP 2106.04(b)-(c), nature-based products that (i) are naturally occurring or (ii) are not naturally occurring but have characteristics that are not markedly different from a naturally occurring counterpart fall within an exception (law of nature or natural phenomena). Compositions, or combinations of naturally occurring nature-based products, are not patent eligible even if the combination itself is not naturally occurring absent the presence of markedly different characteristics in structure, function and/or other properties. Non-limiting examples of markedly different characteristics include biological or pharmacological functions or activities; chemical and physical properties; phenotype; and structure and form. This conclusion finds support in Funk Brothers Seed Co. v Kalo Inoculant Co., 33 U.S. 127, 131 (1948) and is re-iterated in Myriad, 133 S.Ct. at 2117 which states that “the composition was not patent eligible because the patent holder did not alter the bacteria in any way." See also Example 30 of the Life Sciences Examples of May 6, 2016 in which man-made mixtures/combinations of natural products present in prescribed amounts/ranges are deemed ineligible under the “product of nature" exception in view of Funk Brothers and in view of Myriad.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	What is meant by “ nut oils” in claim 7? Specification at page 7, ll. 20-25 does not describe the oils under “ nut oils”.  The expression is without metes and bounds.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9-12 and 16-17  are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of US 2015/0079012 (‘012) and EP 1,384404 (‘404).
	US ‘012 teaches silk fibroin based personal care products and teaches at ¶ [0286-0287] silk fibroin derived from Bombyx mori silk worms ( claimed silk fibroin derived from Bombyx Mori)  teaches at and teaches a t¶ [0053]  silk fibroin and emulsion compositions and the average molecular weight is at least about 30 kDa (claims 1-2)  and teaches at ¶ [0302] hair and skin formulation and hair care reads on instant claimed hair care and see table 2 for 7% hydrolyzed silk fibroin and the amount is within the amount claimed (claim 10) and see claim 5 of US ‘012 which claims the amount of silk fibroin as  about 1 to about 30% and the claimed amount 1-10%, 0.1 to 5% and 0.1 to 2% overlaps with claims 5 and also claim 6 of US ‘012 ( claims 10 and 16-17). See¶ ¶ [ 0020, 0027  and 0032] for claimed emulsion (claims 1 and 5 wherein the cosmetically acceptable vehicle is an emulsion); see ¶ [0110] for claimed carrier  oils which are coconut oil, olive oil, sesame oil , soya bean oil (claims 6-7) and see pH of the compositions at ¶ [0179] and this is 3.5 to about 10 ( claim 11) and teaches shampoo and conditioner at ¶ [0130] (claim 12). Table 7 teaches hair serum and this provides moisturizer and non-greasy shine to hair.
The difference between US  ‘012 and instant application is US ‘012 does not teach claimed oligo chitosan.
However, EP teaches hair care compositions for providing antidandruff activity and teaches at ¶ [0018]  oligo chitosan having excellent anti-dandruff activity and exemplifies oligo chitosan 9 claims 1 under example 1 and the amount is 1% and see claim 2 of EP for the amount of oligoamino saccharide (oligo chitosan is the species) and the amount is 0.001 to about 10%  and the claimed amount o.05 to 5% overlaps (claim 10). The oligo chitosan is same and thus has the same repeating units (claims 1 -2).
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the composition of US '012 having the silk fibroin add oligo chitosan with the reasonable expectyation of succedss that thje compostions nnot oly provide to hair moisturizing property but also exhibit anti-dandruff effect. This is prima facie case of obviousness.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619